 Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 1 of 8 PageID: 1




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT COURT OF NEW JERSEY

ABDUL NABIZADA and                                 :
KHADIJA NABIZADA, his wife                         :        CIVIL ACTION
15815 75th Avenue, Apt 1                           :
Fresh Meadow, NY 11366                             :
              Plaintiffs,                          :
                                                   :
       vs.                                         :        NO.
                                                   :
DELTA EXPRESS TRANSPORT LLC                        :
4005 Biddulph Avenue                               :
Cleveland, OH 44109                                :
       and                                         :
OLEG KIPRAN                                        :
4635 Jessica Lane                                  :        JURY TRIAL DEMANDED
North Royalton, OH 44133                           :
              Defendants.                          :

                               CIVIL ACTION COMPLAINT

       Plaintiffs, Abdul Nabizada and Khadija Nabizada, his wife, by their attorneys, Wapner
Newman, hereby demand damages of defendants, in a sum in excess of Seventy-Five Thousand
($75,000.00) Dollars, exclusive of interest, costs and damages for prejudgment delay, upon
causes of action upon which the following are statements:
                                          COUNT I

                          (FACTS COMMON TO ALL COUNTS)
                         PARTIES, JURISDICTION AND VENUE



       1.     Plaintiffs, Abdul Nabizada and Khadija Nabizada, his wife, are citizens and
              residents of the State of New York, residing therein at 15815 75th Avenue, Apt 1,
              Fresh Meadows, NY 11366.


       2.     Defendant, Delta Express Transport LLC (hereinafter “Delta Express”), is a
              corporation organized and existing under and by virtue of the laws of the State of
              Ohio, with a principle place of business at 4005 Biddulph Avenue, Cleveland,
              Ohio 44109.
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 2 of 8 PageID: 2




    3.    At all times material hereto, defendant, Delta Express, was acting by and through
          its agents, servants and/or employees, who were then and there acting in the
          course and scope of their employment with and under the direct control and/or
          right of control of the defendant, Delta Express.

    4.    Defendant, Oleg Kipran (hereinafter “Kipran”), is a citizen and resident of the
          State of Ohio residing therein at 4635 Jessica Lane, North Royalton, Ohio 44133.


    5.    At all times material hereto, defendant, Kipran, was acting individually and by
          and through its agents, servants and/or employees, who were then and there acting
          in the course and scope of their employment with and under the direct control
          and/or right of control of the defendant, Kipran.

    6.    At all times material hereto, defendant, Kipran, was the agent, servants and/or
          employee of defendant, Delta Express, acting then and there in the course and
          scope of said employment/agency under defendant, Delta Express’ control and/or
          right of control.

    7.    At all times material hereto, each respective defendant was the agents, servant
          and/or employee of each other defendant acting then and there in the course and
          scope of said employment/agency with each respective defendant under each
          respective defendant’s control and/or right of control.


    8.    This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) because the amount in
          controversy, exclusive of interest and costs, exceeds the sum of Seventy-Five
          Thousand ($75,000.00) Dollars and there is diversity of citizenship between the
          plaintiff and defendant.


    9.    Venue in this Court is proper under 28 U.S.C. §1391 because the defendant
          resides within this district and the incident involved herein occurred within this
          district.
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 3 of 8 PageID: 3




                               FACTUAL BACKROUND
    10.   On or about October 17, 2018, at or about 11:00 p.m., plaintiff, Abdul Nabizada,
          was the operator of a motor vehicle on or near Interstate 78-East at or near mile
          marker 56.6 in Somerset County, New Jersey.


    11.   On or about October 17, 2018, at or about 11:00 p.m., defendant, Kipran, was the
          operator of a motor vehicle owned by defendant, Delta Express, on or near
          Interstate 78 East at or near mile marker 56.6 in Somerset County, New Jersey.


    12.   At all times material hereto, defendant, Kipran, was operator the motor vehicle
          owned by defendant, Delta Express, as a permissive user.


    13.   At the time and place as aforementioned, defendant, Kipran, carelessly and
          negligently operated said motor vehicle so as to cause a collision with the motor
          vehicle operated by plaintiff, Abdul Nabizada, as a result of which plaintiff
          sustained serious, painful and permanent, personal injuries, more particularly
          hereinafter described.


    14.   The accident aforementioned was caused by the negligence of the defendants, and
          was due in no manner whatsoever to any act or failure to act on the part of the
          plaintiffs herein.


    15.   The negligence of the defendant, Delta Express, it’s agents, servants and/or
          employees consisted of the following:
          a. Vicarious liability for the actions and/or inactions of defendant, Kipran;

          b. Failing to have said motor vehicle/tractor-trailer under adequate and proper
             control;

          c. Operating said motor vehicle/tractor-trailer at a high and excessive rate of
             speed under the circumstances;

          d. Failing to use due caution in driving said motor vehicle/tractor-trailer upon the
             highway;
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 4 of 8 PageID: 4




          e. Failing to take due note of the point and position of the motor vehicle operated
             by plaintiff;

          f. Failing to maintain an assured clear distance with the motor vehicle operated
             by plaintiff;

          g. Failing to yield the right-of-way;

          h. Failing to warn plaintiff;

          i. Failing to stop said motor vehicle/tractor-trailer;

          j. Failing to maintain a proper lookout;

          k. Disregarding the designated lanes of travel on the road on which plaintiff was
             traveling;

          l. Disregarding applicable traffic controls and/or signals;

          m. Striking the motor vehicle operated by plaintiff;

          n. Operating said motor vehicle/tractor-trailer when contra-indicated by lack of
             sleep and/or other physical conditions;

          o. Failing to properly qualify defendant, Kipran, to operate said motor
             vehicle/tractor-trailer;

          p. Negligent selection of operator(s) of motor vehicles/tractor-trailers;

          q. Negligent hiring of operator(s) of motor vehicles/tractor-trailers;

          r. Failing to inspect said motor vehicle/tractor-trailer;

          s. Failing to properly inspect said motor vehicle/tractor-trailer;

          t. Failing to repair said motor vehicle/tractor-trailer;

          u. Failure to comply with Federal Motor Carrier Safety Regulations;

          v. Failing to supervise;

          w. Failing to train operators of said motor vehicle /tractor-trailer;

          x. Violating the statutes and ordinances of the State of New Jersey, and the local
             municipality where the accident occurred pertaining to the operation of a
             motor vehicle under the circumstances;
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 5 of 8 PageID: 5




          y. Causing injuries to plaintiff; and

          z. Failing to prevent injuries to plaintiff.

    16.   The negligence of the defendant, Kipran, individually and by and through his
          agents, servants and/or employees consisted of the following:
          a. Failing to have said motor vehicle/tractor-trailer under adequate and proper
             control;

          b. Operating said motor vehicle/tractor-trailer at a high and excessive rate of
             speed under the circumstances;

          c. Failing to use due caution in driving said motor vehicle/tractor-trailer upon the
             highway;

          d. Failing to take due note of the point and position of the motor vehicle operated
             by plaintiff;

          e. Failing to maintain an assured clear distance with the motor vehicle operated
             by plaintiff;

          f. Failing to yield the right-of-way;

          g. Failing to warn plaintiff;

          h. Failing to stop said motor vehicle/tractor-trailer;

          i. Failing to maintain a proper lookout;

          j. Disregarding the designated lanes of travel on the road on which plaintiff was
             traveling;

          k. Disregarding applicable traffic controls and/or signals;

          l. Striking the motor vehicle operated by plaintiff;

          m. Operating said motor vehicle/tractor-trailer when contra-indicated by lack of
             sleep and/or other physical conditions;

          n. Failing to inspect said motor vehicle/tractor-trailer;

          o. Failing to properly inspect said motor vehicle/tractor-trailer;

          p. Failing to repair said motor vehicle/tractor-trailer;

          q. Failure to comply with Federal Motor Carrier Safety Regulations;

          r. Failing to supervise;
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 6 of 8 PageID: 6




          s. Failing to train operators of said motor vehicle /tractor-trailer;

          t. Violating the statutes and ordinances of the State of New Jersey, and the local
             municipality where the accident occurred pertaining to the operation of a
             motor vehicle under the circumstances;

          u. Causing injuries to plaintiff; and

          v. Failing to prevent injuries to plaintiff.

                              COUNT II
              PLAINTIFF, ABDUL NABIZADA, V. DEFENDANTS

    24.   Plaintiffs incorporate by reference the preceding paragraphs as if set forth at
          length herein.


    25.   As a result of the accident aforementioned, plaintiff, Abdul Nabizada, sustained
          multiple injuries, including, but not limited to, headache, cervical disc herniation,
          cervical radiculopathy, cervical strain and sprain, internal derangement shoulder,
          labrum tear and rotator cuff tear of shoulder, internal derangement of knees, tear
          of meniscus and tear of anterior cruciate and medial collateral ligaments of knee,
          as well as other injuries to his head, neck, back, spine, torso and extremities, their
          bones, cells, tissues, discs, muscles, cartilage, nerves and functions; together with
          shock and injury to his nerves and nervous system, some or all of which plaintiff
          has been advised are or may be permanent in nature.

    26.   As a result of the aforesaid, plaintiff has undergone great physical pain and mental
          anguish, and he will continue to endure the same for an indefinite time in the
          future, to his great detriment and loss.

    27.   As a further result of defendants' negligence as aforesaid, plaintiff has become
          obliged to expend and/or incur large sums of money for medical attention and
          various purposes in an attempt to effect a cure for the aforesaid injuries, and
          plaintiff may be compelled to expend and/or incur additional sums for such
          medical attention and purposes for an indefinite time in the future.
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 7 of 8 PageID: 7




    28.   As a further result of the defendants' negligence, plaintiff has suffered an injury
          which may be permanent, irreparable and severe.

    29.   As a further result of the defendants' negligence, plaintiff was unable to attend to
          his daily duties and occupation, thereby suffering a loss of earnings and/or
          impairment of earning capacity, which plaintiff may continue to suffer for an
          indefinite time in the future, which such loss of income and/or impairment of
          earning capacity.

    30.   As a further result of this accident, plaintiff has or may suffer a severe loss
          because of expenses which have been or may be reasonably incurred in obtaining
          ordinary and necessary services in lieu of those which the plaintiff would have
          performed, not for income, but for the benefit of himself, if he had not been so
          grievously injured.

    31.   As a result of the aforesaid negligence, plaintiff has incurred associated incidental
          expenses for which defendants are liable.

          WHEREFORE, plaintiffs demand judgment against defendants, jointly, severally
          and in the alternative, for compensatory damages, interests, costs of suit and
          reasonable attorney’s fees in an amount in excess of Seventy-Five Thousand
          ($75,000.00), as well as lawful interest and costs.


                              COUNT III
             PLAINTIFF, KHADIJA NABIZADA V. DEFENDANTS

    32.   Plaintiffs incorporate by reference the preceding paragraphs as if set forth at
          length herein.


    33.   As a result of the injuries sustained by husband-plaintiff, Abdul Nabizada, as
          aforesaid, wife-plaintiff, Khadija Nabizada, has been deprived of the society,
          companionship and consortium of her husband herein named, and she will be
          deprived of same for an indefinite time in the future, to her great detriment and
          loss.
Case 3:20-cv-13800-MAS-LHG Document 1 Filed 10/02/20 Page 8 of 8 PageID: 8




          WHEREFORE, plaintiffs demand judgment against defendants, jointly, severally
          and in the alternative, for compensatory damages, interests, costs of suit and
          reasonable attorney’s fees in an amount in excess of Seventy-Five Thousand
          ($75,000.00), as well as lawful interest and costs.


          A jury trial is demanded.


                                        WAPNER NEWMAN




                                         BY: _Robert S. Miller___________________
                                             ROBERT S. MILLER, ESQUIRE
                                             ANASTASIA B. WOHAR, ESQUIRE
                                             8000 Sagemore Drive, Suite 8302
                                             Marlton, NJ 08053
                                             (856-983-9800)
